                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11

                                  12        JENNIFER MACKIE and                               Case No. 19-CV-02096-LHK
Northern District of California
 United States District Court




                                            JENNIFER COLLMAN,
                                  13                                                          ORDER DENYING MOTION TO
                                                         Plaintiffs,
                                                                                              DISMISS THE SECOND AMENDED
                                  14                                                          COMPLAINT
                                                   v.
                                  15                                                          Re: Dkt. No. 55
                                            COUNTY OF SANTA CRUZ, et al.,
                                  16
                                                         Defendants.
                                  17

                                  18            Plaintiffs Jennifer Mackie and Jennifer Collman (collectively, the “Plaintiffs”) bring this
                                  19   action against Defendants County of Santa Cruz, Santa Cruz County Sheriff’s Office, Deputy
                                  20   Gabriel Gonzalez (collectively, the “Named County Defendants”); Ralph Millar; Peggy
                                  21   O’Connor; and Does 1–25. ECF No. 50. Before the Court is the Named County Defendants’
                                  22   motion to dismiss the Second Amended Complaint. ECF No. 55. Having considered the
                                  23   submissions of the parties, the relevant law, and the record in this case, the Court DENIES the
                                  24   Named County Defendants’ motion to dismiss the Second Amended Complaint.
                                  25   I.       BACKGROUND
                                  26         A. Factual Background
                                  27            On May 27, 2018, Plaintiff Jennifer Mackie entered a lease for a home located in Santa
                                  28                                                      1
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   Cruz County, where Mackie planned to live with her teenage daughter. Second Amended

                                   2   Complaint (“SAC”), ECF No. 55 ¶ 8. Mackie’s landlord, Defendant Peggy O’Connor, furnished

                                   3   Mackie with two sets of keys and offered no indication that Mackie’s neighbor, Defendant Ralph

                                   4   Millar, had access to the home. Id. However, a month after Mackie moved into the home, on June

                                   5   27, 2018, Mackie left Mackie’s daughter home alone while Mackie visited a local bookstore. Id. ¶

                                   6   9. At the bookstore, Mackie was contacted by Mackie’s daughter. Id. Mackie’s daughter

                                   7   informed Mackie that Millar had entered their home. Id. Mackie contacted the Santa Cruz County

                                   8   Sheriff’s Office and returned home. Id. When Mackie arrived, Mackie’s daughter recounted that

                                   9   Millar had knocked on the door and rang the doorbell. Id. ¶ 10. Mackie’s daughter had not

                                  10   answered, and Millar had then proceeded to attempt to enter the home through several other doors.

                                  11   Id. Eventually, Mackie’s daughter heard him “jingle what sounded like keys” outside the kitchen

                                  12   door, which prompted the daughter to hide in the bathroom. Id. Millar then spent roughly twenty
Northern District of California
 United States District Court




                                  13   minutes in the home before Millar departed. Id.

                                  14          Mackie swiftly confronted Millar about the incident, and Millar was initially friendly. Id. ¶

                                  15   11. At first, Millar asked whether Mackie had any questions about the newly rented home. Id.

                                  16   When Mackie pointedly asked whether Millar had been inside the home earlier in the day, Millar

                                  17   admitted that Millar had been. Id. Millar explained that Millar had been worried that Mackie’s

                                  18   dog had been left home alone. Id. When Mackie informed Millar that the dog had not been left

                                  19   alone and that, in fact, Mackie’s daughter had also been home, Millar grew upset. Id. Millar

                                  20   argued that Mackie’s daughter should have answered the door when Millar knocked. Id. ¶ 12.

                                  21   Mackie then told Millar that Mackie had called the Santa Cruz County Sheriff’s Office about the

                                  22   incident, at which point Millar became more hostile. Id. ¶¶ 12–13. Millar told Mackie that no one

                                  23   at the Santa Cruz County Sheriff’s Office would care about the incident. Id. Millar threatened

                                  24   Mackie, screamed profanities and epithets at Mackie, and demanded that Mackie remove herself

                                  25   from Millar’s porch. Id. ¶ 13. Millar also said that Mackie would “be sorry” if Mackie contacted

                                  26   the Santa Cruz County Sheriff’s Office again. Id.

                                  27          Mackie returned to her home and once again called the Santa Cruz County Sheriff’s

                                  28                                                     2
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   Office, which dispatched Defendant Deputy Gabriel Gonzalez and another officer to meet Mackie.

                                   2   Id. ¶ 14. When the officers arrived, Mackie relayed to them both Millar’s earlier unauthorized

                                   3   entry into her home and Millar’s hostility toward Mackie. Id. According to the SAC, Mackie

                                   4   relayed the interaction with Millar “in detail,” including Millar’s threat that Mackie would “be

                                   5   sorry” if Mackie contacted the police again. Id. The two officers allegedly responded with

                                   6   nonchalance. Id. ¶ 15. The officers informed Mackie that, on the basis of Mackie’s own account,

                                   7   Millar had committed only misdemeanors. Id. When Mackie asked the officers to assess whether

                                   8   Millar was dangerous, the officers responded by advising Mackie to obtain a restraining order if

                                   9   Millar entered her home again. Id. Over the next month-and-a-half, Mackie repeatedly contacted

                                  10   the Santa Cruz County Sheriff’s Office in an effort to secure an incident report that Mackie hoped

                                  11   to use to terminate the lease without penalty so that “[Mackie] and her daughter could move

                                  12   somewhere where they would feel safe.” Id. ¶¶ 16, 18. Mackie never received a response. Id.
Northern District of California
 United States District Court




                                  13          One day, on August 15, 2018, Deputy Gonzalez made an unannounced visit to Mackie’s

                                  14   street. Id. ¶ 19. After Deputy Gonzalez arrived, Deputy Gonzalez saw Millar “apparently

                                  15   drinking from a can of beer” while Millar walked on the street. Id. Deputy Gonzalez asked Millar

                                  16   what Millar was drinking, but Millar did not respond and, instead, walked inside his house and

                                  17   locked his door. Id. ¶¶ 19–20. Deputy Gonzalez approached Millar’s house and pounded on

                                  18   Millar’s front window, but Millar did not respond. Id. Deputy Gonzalez then walked to a side

                                  19   gate and called out to Millar, before Deputy Gonzalez returned to Millar’s front window and

                                  20   pounded on the window a second time. Id. ¶ 21. After this, Deputy Gonzalez walked into the

                                  21   backyard of a house adjacent to Millar’s house and peered over Millar’s fence. Deputy Gonzalez

                                  22   told Millar, “Hey, I can see you. Why don’t you come talk to me and be a man? Why are you

                                  23   running away from me? Why don’t you man up and come talk to me? Huh?” Id. Deputy

                                  24   Gonzalez then told Millar to “stay away from [Mackie].” Id. ¶ 22. Millar did not verbally respond

                                  25   to Deputy Gonzalez and instead “flipped [Deputy Gonzalez] off.” Id. Deputy Gonzalez then left

                                  26   the backyard and pounded on Millar’s front window a third time before Deputy Gonzalez walked

                                  27   across the street to Mackie’s house. Id.

                                  28                                                    3
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1          At Mackie’s house, Deputy Gonzalez and Mackie shared an exchange at Mackie’s door.

                                   2   Id. ¶¶ 23–25. At the time, Plaintiff Jennifer Collman, Mackie’s friend, was visiting Mackie. Id. ¶

                                   3   24. Deputy Gonzalez claimed that, per Mackie’s request, Deputy Gonzalez had attempted to

                                   4   engage with Millar, but Millar had seemingly been avoiding Deputy Gonzalez. Id. ¶ 23. When

                                   5   Mackie pressed Deputy Gonzalez about the possibility of receiving an investigation report, Deputy

                                   6   Gonzalez informed Mackie that the Santa Cruz County Sheriff’s Office had not generated a case

                                   7   number because Mackie had declined to press charges against Millar. Id. ¶ 24. Mackie repeated

                                   8   her account of the events that had occurred on June 27, 2018 and stressed to Deputy Gonzalez

                                   9   Mackie’s desire for an incident report to use to terminate her lease because “she and her daughter

                                  10   were ‘terrified’ of Millar.” Id. ¶¶ 24–25. Mackie informed Deputy Gonzalez that Mackie wanted

                                  11   to move out of the apartment “for her safety and that of her daughter.” Id. ¶ 25. Deputy Gonzalez

                                  12   responded by providing Mackie with a case number written on the back of a business card, and
Northern District of California
 United States District Court




                                  13   Deputy Gonzalez assured Mackie that Deputy Gonzalez would follow up by preparing an incident

                                  14   report. Id.

                                  15          Near the end of the exchange, Millar appeared in his doorway across the street, and Millar

                                  16   watched Mackie talk with Deputy Gonzalez. Id. ¶ 26. Deputy Gonzalez walked across the street

                                  17   to speak to Millar, and Deputy Gonzalez asked, “Do you want to come out?” Id. Millar

                                  18   responded by telling Deputy Gonzalez to “Get the fuck off my property. Don’t you dare step a

                                  19   fucking foot onto my property.” Id. Deputy Gonzalez told Millar to relax and told Millar to

                                  20   “[c]alm down,” to which Millar responded that, “Those are the last words you’re ever fucking

                                  21   going to hear.” Id. The exchange continued, and Deputy Gonzalez again told Millar to “[s]tay

                                  22   away from” Mackie. Id. ¶ 27. Millar responded that Millar “never fucking harassed anyone,” and

                                  23   that Deputy Gonzalez had “got a blow job” from Mackie, who Millar referred to as a “whore.” Id.

                                  24   ¶ 27. During this exchange, both accused the other of escalating the situation. Millar told Deputy

                                  25   Gonzalez, “Fuck you[,] you[’]r[e] escalating the goddamn situation,” and then screamed at Deputy

                                  26   Gonzalez to “[c]all for fucking back up, you piece of shit.” Id. ¶¶ 27–28.

                                  27          Deputy Gonzalez did not call for back up. Instead, Deputy Gonzalez continued the

                                  28                                                    4
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   conversation with Millar. Deputy Gonzalez told Millar, “Look at you, you’re making a scene.”

                                   2   Id. ¶ 28. Millar responded, “That’s because you’ve been harassing me. This isn’t the first fucking

                                   3   time.” Id. Deputy Gonzalez asked Millar to come outside. Id. In response, Millar struck Millar’s

                                   4   security door and yelled, “You’ll fucking tase me and shit. Fuck you, you’re a piece of shit, pig. I

                                   5   hate every fucking pig!” Id. ¶ 28. Deputy Gonzalez responded to Millar’s aggression and stated,

                                   6   “Look at you, look at you,” and, “You’re making a big deal out of nothing.” Id. Millar screamed

                                   7   back, “You’re so nothing. You’ll arrest me if I come out of here, you’ll fucking arrest me.” Id.

                                   8   Deputy Gonzalez asked Millar, “[A]rrest you for what? Open alcohol container?” Id. ¶ 29. At

                                   9   this time, Millar again told Deputy Gonzalez to get off Millar’s property, and Millar hurled

                                  10   numerous racial epithets at Deputy Gonzalez. Id.

                                  11          As the exchange continued, Deputy Gonzalez asked Millar if there was “[a]nything else?”

                                  12   Id. ¶ 30. Millar responded by turning his rancor on Mackie. Id. Millar called Mackie a “fucking
Northern District of California
 United States District Court




                                  13   bitch [who had] better not call the goddam cops on me one more [] time.” Id. Deputy Gonzalez

                                  14   did not clarify to Millar that Mackie had not called the police. Instead, Deputy Gonzalez told

                                  15   Millar that Mackie “can call us whenever she wants.” Id. Millar repeated that Deputy Gonzalez

                                  16   was harassing Millar and insisted that the police are “armed thugs.” Id.

                                  17          In addition, Millar began to make sexually explicit comments to Deputy Gonzalez. Millar

                                  18   told Deputy Gonzalez that Deputy Gonzalez could “suck [Millar’s] dick” and that Millar “ha[dn’t]

                                  19   had a blow job in a long time.” Id. ¶ 32. Deputy Gonzalez responded that Deputy Gonzalez

                                  20   “c[ould] tell,” which prompted Millar to tell Deputy Gonzalez to “[c]ome over here and suck my

                                  21   dick.” Id. Millar also professed to enjoy watching the murder of police officers on YouTube, and

                                  22   Millar said that Millar “love[d] seeing [the police] get fucking killed.” Id.

                                  23          Toward the end of the exchange, Millar again directed his anger toward Mackie. Id. ¶ 33.

                                  24   Millar called Mackie a “a lying cunt.” Id. Millar also told Deputy Gonzalez that Millar had “a list

                                  25   of five Sunnyvale Police Department officers that I will kill one fucking day if I ever develop

                                  26   cancer.” Id.

                                  27          Millar eventually taunted Deputy Gonzalez, “Drop your gun belt and come on my

                                  28                                                     5
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   property. I’ll kick your fucking ass. God damn—God fucking damn you, and that bitch [Mackie]

                                   2   across the street.” Id. ¶ 34. Millar then directly addressed Mackie—who was standing across the

                                   3   street at her house—and said, “Fuck you, Jen. Fuck you and your fucked[-]up daughter. What’s

                                   4   wrong with your fucking daughter?” Id. Deputy Gonzalez told Millar that, “It [would] all be

                                   5   documented in the police report, I hope you are happy,” and to “have a good day.” Id.

                                   6          Deputy Gonzalez began to return to his car, and Millar yelled that Deputy Gonzalez

                                   7   “c[ould] document all [he] want[ed].” Id. Millar continued to yell at Deputy Gonzalez and said

                                   8   that the police would “never get a chance to put fucking [handcuffs] on him.” Id. ¶ 35. Deputy

                                   9   Gonzalez responded that Millar was “a real piece of work,” before Deputy Gonzalez mentioned

                                  10   his body camera. Id. Millar once again called Deputy Gonzalez a racial slur, and Deputy

                                  11   Gonzalez responded that the comment was “not nice.” Id. ¶ 35.

                                  12          Once the exchange concluded, Deputy Gonzalez returned to his vehicle and departed from
Northern District of California
 United States District Court




                                  13   the scene. Id. ¶¶ 35–37. As Deputy Gonzalez drove away, Millar stormed over to Mackie’s

                                  14   home, where Millar punched a hole in the screen door and attempted to gain entrance. Id. ¶ 37.

                                  15   Unable to enter, Millar retreated across the street toward his own house, where a former girlfriend

                                  16   met him. Id. Millar ranted to his former girlfriend that Mackie had ruined his life and that Millar

                                  17   would be sent to jail. Id. Millar returned to his home while his former girlfriend engaged with

                                  18   Mackie. Id.

                                  19          Millar soon reemerged armed with a handgun. Id. ¶ 38. Mackie and Collman fled into

                                  20   Mackie’s house, where Mackie and Collman barricaded themselves in the bathroom. Id. Mackie

                                  21   and Collman soon heard Millar batter down the front door. Id. Millar proceeded to the bathroom

                                  22   and fired multiple rounds through the closed door; Mackie was struck by bullets twice. Id.

                                  23   Collman called 9-1-1, and police officers were dispatched to the scene. Id. ¶¶ 38–39. When the

                                  24   police arrived, the officers guided Collman to safety and arranged for an emergency airlift for the

                                  25   wounded Mackie. Id. ¶ 40. At some point in the tumult, Millar retreated to his home and Millar

                                  26   was subsequently apprehended by a Santa Cruz County Sheriff’s Office SWAT team. Id. ¶ 41.

                                  27      B. Procedural History
                                  28                                                    6
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1          Plaintiffs filed a complaint against the Named County Defendants, Ralph Millar, Peggy

                                   2   O’Connor, and Does 1–25 in the Superior Court for the County of Santa Cruz, California. ECF

                                   3   No. 1 (“Notice of Removal”) at 1; ECF No. 1-1 at 3.1 On April 18, 2019, the Named County

                                   4   Defendants removed the case to federal court pursuant to 28 U.S.C. § 1441(a) and (c) and cited the

                                   5   complaint’s inclusion of a claim arising under 42 U.S.C. § 1983. Notice of Removal at 2.

                                   6          On June 13, 2019, Plaintiffs filed the First Amended Complaint (“FAC”). Several weeks

                                   7   after the FAC was filed, on June 27, 2019, the Named County Defendants moved to dismiss the

                                   8   FAC’s claims against them. ECF No. 26. On August 21, 2019, this Court granted without

                                   9   prejudice the Named County Defendants’ motion to dismiss. ECF No. 44.

                                  10          On September 27, 2019, Plaintiffs filed the Second Amended Complaint (“SAC”). ECF

                                  11   No. 50. The SAC lists nine causes of action, and the bulk of them are state law claims against

                                  12   Millar and O’Connor. See SAC ¶¶ 42–88. Because Millar and O’Connor are not party to the
Northern District of California
 United States District Court




                                  13   instant motion, we need not consider these causes of action. The SAC’s last two causes of action,

                                  14   however, are alleged against the Named County Defendants. Specifically, the SAC alleges a

                                  15   claim under 42 U.S.C. § 1983 against the Named County Defendants (the eighth cause of action).

                                  16   Further, the SAC alleges a claim for California common law negligence against the Named

                                  17   County Defendants (the ninth cause of action).2

                                  18          On October 18, 2019, the Named County Defendants moved to dismiss the SAC’s claims

                                  19   against them. ECF No. 55 (“Mot.”). Plaintiffs opposed the motion on December 23, 2019, ECF

                                  20   No. 62 (“Opp’n”), and the Named County Defendants replied on January 13, 2020. ECF No. 63

                                  21

                                  22   1
                                         The initial complaint also named Sheriff-Coroner Jim Hart as a defendant, but Plaintiffs did not
                                  23   name him as a defendant in either the FAC or SAC.
                                       2
                                         The Court notes that the SAC alleges the ninth cause of action against “Defendants Gonzalez and
                                  24   Does, County and LASO,” but does not list the Santa Cruz County Sheriff’s Office. However, the
                                       SAC does not mention or define “LASO” outside of the ninth cause of action, and Plaintiffs’
                                  25   opposition to the County Defendants’ motion refers to the Santa Cruz County Sheriff’s Office in
                                       place of “LASO.” See Opp’n at 16 (“Plaintiffs . . . [allege] the negligence of Deputy Gonzalez
                                  26   and perhaps of certain as yet unnamed public employees, and the County’s and [Santa Cruz
                                       County Sheriff’s Office]’s vicarious liability arising therefrom.”) Accordingly, the Court
                                  27   construes the SAC as asserting a negligence claim against the Santa Cruz County Sheriff’s Office
                                       instead of the undefined “LASO.”
                                  28                                                      7
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   (“Reply”).

                                   2   II.     LEGAL STANDARD
                                   3           Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a complaint to include “a

                                   4   short and plain statement of the claim showing that the pleader is entitled to relief.” A complaint

                                   5   that fails to meet this standard may be dismissed pursuant to Rule 12(b)(6). Rule 8(a) requires a

                                   6   plaintiff to plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

                                   7   Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff

                                   8   pleads factual content that allows the court to draw the reasonable inference that the defendant is

                                   9   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility

                                  10   standard is not akin to a probability requirement, but it asks for more than a sheer possibility that a

                                  11   defendant has acted unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling

                                  12   on a Rule 12(b)(6) motion, the Court “accept[s] factual allegations in the complaint as true and
Northern District of California
 United States District Court




                                  13   construe[s] the pleadings in the light most favorable to the nonmoving party.” Manzarek v. St.

                                  14   Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). The Court, however, need not

                                  15   accept as true allegations contradicted by judicially noticeable facts, see Shwarz v. United States,

                                  16   234 F.3d 428, 435 (9th Cir. 2000), and it “may look beyond the plaintiff’s complaint to matters of

                                  17   public record” without converting the Rule 12(b)(6) motion into a motion for summary judgment,

                                  18   Shaw v. Hahn, 56 F.3d 1128, 1129 n.1 (9th Cir. 1995). Nor must the Court “assume the truth of

                                  19   legal conclusions merely because they are cast in the form of factual allegations.” Fayer v.

                                  20   Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (per curiam). Indeed, mere “conclusory allegations

                                  21   of law and unwarranted inferences are insufficient to defeat a motion to dismiss.” Adams v.

                                  22   Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).

                                  23   III.    DISCUSSION
                                  24           As mentioned, Plaintiffs’ SAC asserts nine causes of action, only two of which Plaintiffs

                                  25   assert against the Named County Defendants and are therefore relevant to the instant motion.

                                  26   These consist of a claim under 42 U.S.C. § 1983 (the eighth cause of action) and a claim under

                                  27   California common law negligence (the ninth cause of action).

                                  28                                                        8
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1          The Named County Defendants move to dismiss both of the foregoing claims. As to

                                   2   Plaintiffs’ § 1983 claim against Deputy Gonzalez, the Named County Defendants argue that the

                                   3   so-called “state-created danger” doctrine is not applicable to this case. As to Plaintiffs’ § 1983

                                   4   claim against the County of Santa Cruz and the Santa Cruz County Sheriff’s Office, the Named

                                   5   County Defendants argue that the two government entities are not liable under Monell. Finally, as

                                   6   to Plaintiffs’ negligence claims, the Named County Defendants argue that California Government

                                   7   Codes §§ 815, 820.2, and various other statutory provisions confer immunity to the Named

                                   8   County Defendants in this context. The Court considers these arguments in turn.

                                   9      A. The SAC Sufficiently Pleads the State-Created Danger Exception to 42 U.S.C. § 1983
                                  10          In order to state a claim under 42 U.S.C. § 1983, Plaintiffs must allege that “(1) the

                                  11   conduct that harm[ed] [Plaintiffs] [was] committed under color of state law (i.e., state action), and

                                  12   (2) the conduct . . . deprive[d] [Plaintiffs] of a constitutional right.” Ketchum v. Alameda Cty., 811
Northern District of California
 United States District Court




                                  13   F.2d 1243, 1245 (9th Cir. 1987). When ruling on a motion to dismiss for failure to state a claim,

                                  14   the Court “accept[s] factual allegations in the complaint as true and construe[s] the pleadings in

                                  15   the light most favorable to the nonmoving party.” Manzarek, 519 F.3d at 1031.

                                  16          In the ordinary course, “members of the public have no constitutional right to sue state

                                  17   actors who fail to protect them from harm inflicted by third parties.” Johnson v. City of Seattle,

                                  18   474 F.3d 634, 639 (9th Cir. 2007). However, there are two exceptions to this rule. First, a cause

                                  19   of action may lie when a “special relationship” exists between the plaintiff and the state. See, e.g.,

                                  20   Patel v. Kent School Dist., 648 F.3d 965, 971 (9th Cir. 2011). Second, a cause of action may lie

                                  21   when the plaintiff’s harm flows from a “state-created danger.” See id. at 974. If either exception

                                  22   is present, it may be possible for a plaintiff to bring a claim under 42 U.S.C. § 1983 to recover

                                  23   from state actors who have failed to protect them from harm inflicted by a third party. In any

                                  24   event, a plaintiff must allege facts showing that the police placed the plaintiff in a “worse position

                                  25   than that in which he would have been had [the police] not acted at all.” DeShaney v. Winnebago

                                  26   County Dep’t of Soc. Servs., 489 U.S. 189, 201 (1989).

                                  27          Plaintiffs argue that the “state-created danger” exception applies to the instant case. See

                                  28                                                     9
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   Opp’n at 7 (“The SAC Alleges a Deprivation of Plaintiffs’ Fourteenth Amendment Right to Be

                                   2   Free from Official Deliberate Indifference to a State-Created Danger”). Accordingly, the Court

                                   3   proceeds to consider whether Plaintiffs may recover against Deputy Gonzalez under the “state-

                                   4   created danger” exception of 42 U.S.C. § 1983.

                                   5          To meet the requirements of the state-created danger exception, Plaintiffs must show: (1)

                                   6   that Deputy Gonzalez “create[d] or expose[d] [Plaintiffs] to a danger which [they] would not have

                                   7   otherwise faced”; and (2) that Deputy Gonzalez “acted with deliberate indifference” to that

                                   8   danger. Kennedy v. Ridgefield City, 439 F.3d 1055, 1061–64 (9th Cir. 2006). The Court finds that

                                   9   the SAC sufficiently alleges both of these requirements. The Court addresses each prong of the

                                  10   state-created danger exception in turn.

                                  11          1. The SAC Sufficiently Pleads that Deputy Gonzalez’s Affirmative Actions Exposed
                                                 Plaintiffs to Danger
                                  12
Northern District of California




                                              First, the Court finds that Plaintiffs sufficiently plead that Deputy Gonzalez’s actions
 United States District Court




                                  13
                                       “create[d] an actual, particularized danger” to Plaintiffs. Hernandez v. City of San Jose, 897 F.3d
                                  14
                                       1125, 1131 (9th Cir. 2018). In order to meet this requirement, Plaintiffs must show that Deputy
                                  15
                                       Gonzalez “affirmatively place[d] the[m] [] in a position of danger,” such that Deputy Gonzalez’s
                                  16
                                       “action[s] create[d] or expose[d]” them to “a danger which . . . [they] would not have otherwise
                                  17
                                       faced.” Kennedy v. City of Ridgefield, 439 F.3d 1055, 1061 (9th Cir. 2006) (citing DeShaney, 489
                                  18
                                       U.S. at 197) (internal quotation marks omitted). Furthermore, “[t]he affirmative act [by Deputy
                                  19
                                       Gonzalez] must [have] create[d] an actual, particularized danger, and the ultimate injury to the
                                  20
                                       plaintiffs must [have] be[en] foreseeable.” Hernandez, 897 F.3d at 1133. In other words,
                                  21
                                       Plaintiffs must allege: (1) that Deputy Gonzalez’s affirmative actions created or exposed Plaintiffs
                                  22
                                       to an actual, partialized danger; and (2) that these affirmative actions led to a foreseeable injury.
                                  23
                                              In the SAC, Plaintiffs point to numerous affirmative actions that Deputy Gonzalez
                                  24
                                       committed and that the Plaintiffs allege, taken as a whole, satisfy the foregoing requirements.
                                  25
                                       These actions include: “confronting Millar,” “spying on [Millar] in his backyard,” “insulting
                                  26
                                       [Millar’s] masculinity and warning him to stay away from [Plaintiff] Mackie,” “contacting Mackie
                                  27

                                  28                                                     10
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   at her home in broad daylight as if she had summoned deputy sheriffs,” “contacting Millar

                                   2   regarding her prior complaint,” “not correcting [Millar] when Millar said ‘that bitch’ called law

                                   3   enforcement,” “working [Millar] into a deranged and threatening state,” and “leaving the scene

                                   4   without calling for backup or taking any action to warn or protect Plaintiffs.” SAC ¶ 74.

                                   5   Plaintiffs allege that these actions “work[ed] [Millar] into a deranged and threatening state,” and

                                   6   when Deputy Gonzalez left the scene “without calling for backup or taking any action, Deputy

                                   7   Gonzalez affirmatively created a serious risk of harm to Plaintiffs.” Id.

                                   8          The Named County Defendants argue that these actions are insufficient to satisfy the first

                                   9   prong of state-created danger. See Mot. at 9–10. Specifically, the Named County Defendants

                                  10   argue that the SAC fails to sufficiently allege that Deputy Gonzalez exposed Plaintiffs to danger

                                  11   because the SAC does not allege “that [Deputy] Gonzalez taunted Millar regarding Mackie,” that

                                  12   “[Deputy] Gonzalez encouraged Millar to harm Plaintiffs,” “that [Deputy] Gonzalez armed
Northern District of California
 United States District Court




                                  13   Millar,” or that Deputy Gonzalez “had any actual knowledge that Millar was armed or had access

                                  14   to weapons.” Id. at 10. As such, the Named County Defendants argue that “[t]he only foreseeable

                                  15   known danger was that Millar would continue to verbally berate [Deputy] Gonzalez as long as he

                                  16   was present.” Id.

                                  17          The Court disagrees. The Court finds that the SAC alleges facts that plausibly show that

                                  18   Deputy Gonzalez’s interaction with Millar left Millar in an agitated state and that this interaction

                                  19   increased the risk to Plaintiffs and led to a foreseeable injury. The Court first addresses how

                                  20   Deputy Gonzalez’s affirmative actions plausibly exposed Plaintiffs to an actual, particularized

                                  21   danger, before turning to whether the ultimate injury was foreseeable.

                                  22          a. Deputy Gonzalez’s Actions Plausibly Increased Plaintiffs’ Risk to an Actual and
                                                 Particularized Danger
                                  23
                                              As an initial matter, the Court disagrees with the Named County Defendants’ contention
                                  24
                                       that the state-created danger exception cannot apply when a state actor only increases the risk of
                                  25
                                       danger, rather than literally creates the danger. Id. at 9. The Ninth Circuit has expressly noted that
                                  26
                                       “[w]hether the danger already existed is not dispositive” to the state-created danger inquiry, and
                                  27

                                  28                                                    11
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   instead courts look to whether the state actor’s affirmative actions exposed the plaintiff to a

                                   2   “greater danger.” See Martinez v. City of Clovis, 943 F.3d 1260, 1271–72 (9th Cir. 2019) (finding

                                   3   a state created danger where police officers responding to a domestic violence call and then left a

                                   4   woman at a greater risk of additional abuse); see also Hernandez, 897 F.3d at 1133 (finding that

                                   5   officers directing attendees of a political rally into an area with protesters “increased the danger”

                                   6   to the rally attendees). Thus, the Court asks whether Deputy Gonzalez undertook affirmative

                                   7   actions that “increased the danger” Plaintiffs faced.

                                   8          Here, the Court finds it plausible that Deputy Gonzalez’s actions left Millar in an agitated

                                   9   state and thereby increased the risk that Millar would attack Plaintiffs. Plaintiffs allege that “[h]ad

                                  10   Deputy Gonzalez not parked near Mackie’s home, and then confronted Millar about staying away

                                  11   from Mackie, violating Millar’s privacy in the process, Mackie would not have been shot.” SAC ¶

                                  12   75. Particularly, prior to Deputy Gonzalez’s arrival and interactions with Millar, Millar was not in
Northern District of California
 United States District Court




                                  13   an aggressive state and was merely “walking on the . . . street, apparently drinking from a can of

                                  14   beer.” Id. ¶ 19. Only after Deputy Gonzalez affirmatively engaged and spoke with Millar did

                                  15   Millar become agitated. See generally id. ¶¶ 27–35 (detailing Millar’s statements and actions

                                  16   during and at the end of Millar’s exchange with Deputy Gonzalez). Indeed, the Named County

                                  17   Defendants do not appear to argue that Millar would have violently attacked Plaintiffs that day in

                                  18   the absence of Millar’s interaction with Deputy Gonzalez. See Mot. at 9–10.

                                  19          Instead, the Named County Defendants argue that Deputy Gonzalez’s actions were

                                  20   insufficient to increase the danger because the SAC does not “allege[] that [Deputy] Gonzalez

                                  21   taunted Millar regarding Mackie” or “encouraged Millar to harm Plaintiffs.” Id. at 10. Whether

                                  22   Deputy Gonzalez’s taunts explicitly referenced Mackie is irrelevant because Plaintiffs allege that

                                  23   Deputy Gonzalez taunted Millar in a manner that necessarily implicated Mackie. See SAC ¶ 74.

                                  24   Specifically, Deputy Gonzalez aggressively confronted Millar regarding Millar’s interactions with

                                  25   Mackie, and Millar believed that Deputy Gonzalez’s visit stemmed from Mackie’s previous

                                  26   complaints. See id. In this context, the SAC alleges that Deputy Gonzalez “insult[ed] [Millar’s]

                                  27   masculinity.” Id. ¶¶ 36, 74; see also id. ¶ 22 (quoting Deputy Gonzalez as telling Millar “Why

                                  28                                                     12
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   don’t you come talk to me and be a man?”). Further, the SAC alleges that Deputy Gonzalez acted

                                   2   aggressively toward Millar by “pounding on [Millar’s] window [and] invading [Millar’s] privacy,”

                                   3   id. ¶ 36, as well as making provocative statements, such as when Deputy Gonzalez asked Millar

                                   4   “Anything else, sir?” near the end of their exchange. Id. ¶ 31. The SAC alleges that Deputy

                                   5   Gonzalez’s taunts served to direct Millar’s rage toward Mackie, and that Millar viewed Mackie as

                                   6   the driving force behind Deputy Gonzalez’s taunts and “harassment.” Indeed, in the same

                                   7   conversation, Deputy Gonzalez repeatedly brought up Mackie and told Millar that Mackie “can

                                   8   call [the police] whenever she likes.” Id. ¶ 30. In light of the fact that Deputy Gonzalez’s

                                   9   interaction with Millar centered on Mackie’s complaints, the Court finds it a reasonable inference

                                  10   that Deputy Gonzalez’s taunts served to incite Millar’s aggression towards Mackie in particular.

                                  11          Therefore, viewed in the light most favorable to Plaintiffs, the Court finds it is a reasonable

                                  12   inference that Deputy Gonzalez’s actions increased Plaintiffs’ exposure to an actual and
Northern District of California
 United States District Court




                                  13   particularized danger. Once Millar became agitated by this interaction, Deputy Gonzalez then left

                                  14   Plaintiffs “in a situation that was more dangerous than the one in which [Deputy Gonzalez] found

                                  15   [them].” See Munger v. City of Glasgow Police Dep’t, 227 F.3d 1082, 1086 (9th Cir. 2000)

                                  16   (“[W]e examine whether the officers left the person in a situation that was more dangerous than

                                  17   the one in which they found him”). Thus, the Court finds that the SAC plausibly alleges that

                                  18   Deputy Gonzalez’s interactions with Millar, and Deputy Gonzalez’s subsequent departure from

                                  19   the scene, increased Plaintiffs’ exposure to an actual, particularized danger.

                                  20          b. The Ultimate Injury to Plaintiffs Was Plausibly Foreseeable
                                  21          The Court now turns to the question of whether Plaintiff’s injury was foreseeable. The

                                  22   Court is unpersuaded by the Named County Defendants’ contention that Millar firing a gun at

                                  23   Plaintiffs was unforeseeable. See Mot. at 10 (“The only foreseeable known danger was that Millar

                                  24   would continue to verbally berate [Deputy] Gonzalez as long as he was present.”); see also

                                  25   Hernandez, 897 F.3d at 1133 (“The affirmative act must create an actual, particularized danger,

                                  26   and the ultimate injury to the plaintiffs must be foreseeable.” (internal citations omitted)). For

                                  27   foreseeability in the context of state-created danger, the Ninth Circuit has “never required that, for

                                  28                                                     13
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   a danger to exist, the exact injury inflicted by a third party must have been foreseeable. Instead,

                                   2   the state actor is liable for creating the foreseeable danger of injury given the particular

                                   3   circumstances.” Kennedy, 439 F.3d at 1064 n.5 (emphasis added).

                                   4           For instance, in Wood v. Ostrander, the Ninth Circuit addressed whether a state trooper’s

                                   5   actions fulfilled the requirements for state-created danger when the trooper impounded a female

                                   6   driver’s car, “strand[ing] [the driver] in a high-crime area at 2:30 a.m.” 879 F.2d 583, 590 (9th

                                   7   Cir. 1989). The driver was later picked up by a passerby and raped. Id. at 586. In addressing

                                   8   whether the injury was foreseeable, the Ninth Circuit did not look at whether the rape specifically

                                   9   was foreseeable but instead looked at the broader risk of danger. Id. at 590 (“Moreover, the

                                  10   inherent danger facing a woman left alone at night in an unsafe area is a matter of common

                                  11   sense.”). Thus, the inquiry in the present case is not whether Millar shooting at Plaintiffs was

                                  12   itself foreseeable, but instead whether the overall increased danger of injury to Plaintiffs was
Northern District of California
 United States District Court




                                  13   foreseeable to Deputy Gonzalez.

                                  14           The Court finds that the volatile nature of Millar’s interaction with Deputy Gonzalez, as

                                  15   well as Millar’s highly aggressive statements, plausibly made violence foreseeable. In the SAC,

                                  16   Plaintiffs allege that Millar repeatedly referred to violence or threatened violence. See generally

                                  17   SAC ¶¶ 23–35. These statements included: “Those are the last words you’re ever fucking going to

                                  18   hear,” id. ¶ 27, “I laugh when [police officers] get killed. . . . I love seeing you guys get fucking

                                  19   killed,” id. ¶ 32, “I have a list of five Sunnyvale Police Department officers that I will kill . . . if I

                                  20   ever develop cancer,” id. ¶ 33, and “You’ll never have a chance to put fucking [handcuffs] on

                                  21   me.” Id. ¶ 35. While Millar’s most aggressive statements were largely directed at Deputy

                                  22   Gonzalez and to police officers in general, the SAC alleges that Millar also targeted Mackie with

                                  23   his vitriol. See Opp’n at 11–12. Millar’s statements with regards to Mackie included referring to

                                  24   Mackie as a “fucking whore,” SAC ¶ 27, and “a lying cunt,” id. ¶ 33, as well as threatening that

                                  25   “that fucking bitch [Mackie], better not fucking call the goddam cops on me one more time.” Id. ¶

                                  26   30.

                                  27           Moreover, Deputy Gonzalez was aware of the fact that Millar had already threatened

                                  28                                                       14
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   Mackie and that Millar had earlier “dared [Mackie] to call the [Santa Cruz County Sheriff’s

                                   2   Office] again, threatening, ‘You’ll be sorry.’” Id. ¶ 13. Deputy Gonzalez also knew that Mackie

                                   3   and her daughter were “terrified” of Millar, in light of these past threats. Id. ¶ 25.

                                   4          Furthermore, the SAC alleges that Millar believed Mackie to be the driving force behind

                                   5   Deputy Gonzalez’s appearance and actions, which further demonstrates that Millar’s violence

                                   6   towards Plaintiffs was foreseeable. Specifically, the SAC alleges that Millar believed that Mackie

                                   7   had called Deputy Gonzalez on Millar, and that Deputy Gonzalez did nothing to correct this

                                   8   impression. See id. ¶ 30. Indeed, Millar repeatedly tied Deputy Gonzalez’s presence to Mackie,

                                   9   and Millar even referred to a sexual relationship between Mackie and Deputy Gonzalez. See id. ¶

                                  10   27. Taken together, Millar’s statements served to demonstrate that Millar believed Mackie was

                                  11   behind Deputy Gonzalez’s appearance and continued “harassment” of Millar.

                                  12          Drawing all reasonable inferences in favor of the Plaintiffs, the Court finds that Millar’s
Northern District of California
 United States District Court




                                  13   statements are reasonably construed as threats to both Deputy Gonzalez and Mackie. Thus, the

                                  14   Court concludes that the SAC plausibly alleges that Deputy Gonzalez’s actions produced the

                                  15   foreseeable risk of injury to Plaintiffs when Deputy Gonzalez repeatedly taunted Millar and then

                                  16   departed from the scene. As such, the Court concludes that Plaintiffs’ ultimate injury was

                                  17   foreseeable for the purposes of state-created danger.

                                  18          In sum, the Court concludes that the SAC plausibly alleges that Deputy Gonzalez’s actions

                                  19   increased Plaintiffs’ exposure to an actual and particularized danger. The Court also concludes

                                  20   that Deputy Gonzalez’s actions resulted in the foreseeable risk of injury to Plaintiffs.

                                  21   Accordingly, the Court finds that the SAC sufficiently pleads the first prong of state-created

                                  22   danger.3

                                  23          2. The SAC Sufficiently Pleads that Deputy Gonzalez Acted with Deliberate
                                  24

                                  25
                                       3
                                        The Named County Defendant’s remaining arguments concerning the first prong of the state-
                                       created danger exception focus on Deputy Gonzalez’s knowledge of the danger, which is more
                                  26   appropriately analyzed in the context of “deliberate indifference.” See, e.g., Mot. at 10 (“There
                                       was no indication, let alone ‘known’ or ‘obvious’ danger that Millar would subsequently retrieve a
                                  27   handgun, force his way into Mackie’s home while she was there, and shoot at Plaintiffs.”).

                                  28                                                     15
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                                  Indifference
                                   1
                                              The Court now turns to the second prong of the state-created danger exception: whether
                                   2
                                       Deputy Gonzalez displayed “deliberate indifference” to the danger. The Court finds that Plaintiffs
                                   3
                                       sufficiently plead facts that plausibly show that Deputy Gonzalez acted with deliberate
                                   4
                                       indifference to the increased risk that Millar posed to Plaintiffs. The Ninth Circuit has explained
                                   5
                                       that the standard applied in determining “deliberate indifference is even higher than gross
                                   6
                                       negligence—deliberate indifference requires a culpable mental state.” Patel v. Kent School Dist.,
                                   7
                                       648 F.3d 965, 974 (9th Cir. 2011); see also Bd. of the Cnty. Comm’rs v. Brown, 520 U.S. 397, 410
                                   8
                                       (1997) (characterizing deliberate indifference as a “stringent standard of fault, requiring proof that
                                   9
                                       a municipal actor disregarded a known or obvious consequence of his actions”). Thus, for the
                                  10
                                       state-created danger exception to apply, a state actor must “recognize[] [an] unreasonable risk and
                                  11
                                       actually intend[] to expose the plaintiff to such risks without regard for the consequences to the
                                  12
Northern District of California




                                       plaintiff.” L.W. v. Grubbs, 92 F.3d 894, 899 (9th Cir. 1996). A defendant is therefore deliberately
 United States District Court




                                  13
                                       indifferent if the defendant “knows that something is going to happen but ignores the risk and
                                  14
                                       exposes [the plaintiff] to it.” Id. at 900. Therefore, the Court looks for whether the SAC pleaded
                                  15
                                       sufficient facts to plausibly show that the danger to Plaintiffs was not just foreseeable, but that
                                  16
                                       Deputy Gonzalez recognized and ignored an “unreasonable risk.”
                                  17
                                              Plaintiffs allege that when Deputy Gonzalez agitated Millar and then left Millar alone with
                                  18
                                       Plaintiffs, Deputy Gonzalez was deliberately indifferent to the danger Millar posed. See Opp’n at
                                  19
                                       9; SAC ¶¶ 74–75. However, the Named County Defendants argue that Deputy Gonzalez did not
                                  20
                                       act with deliberate indifference because Deputy Gonzalez “was, at best, willfully blind to the
                                  21
                                       consequences of his actions” and “did not recognize the danger that ultimately occurred, and . . .
                                  22
                                       had no reason to [recognize the danger].” Mot. at 11. The Named County Defendants contend
                                  23
                                       that Millar’s exchange with Deputy Gonzalez was insufficient to inform Deputy Gonzalez of
                                  24
                                       Millar’s danger, and that Deputy Gonzalez had no knowledge that Millar possessed any weapons
                                  25
                                       or had a violent nature. Id. at 9–11; Reply at 2–3. Plaintiffs respond that because of Deputy
                                  26
                                       Gonzalez’s knowledge of Millar’s prior interactions with Mackie, as well as Deputy Gonzalez’s
                                  27

                                  28                                                     16
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   own interactions with Millar, Deputy Gonzalez “consciously disregarded the substantial risk of

                                   2   harm to Plaintiffs.” Opp’n at 7–12.

                                   3          Ultimately, the Court concludes that the SAC sufficiently alleges facts that plausibly show

                                   4   that Deputy Gonzalez disregarded a known danger to Plaintiffs and thus acted with deliberate

                                   5   indifference when Deputy Gonzalez engaged Millar and then left the scene. The Court first

                                   6   addresses Deputy Gonzalez’s own interactions with Millar, before turning to address the effect of

                                   7   the preexisting knowledge Deputy Gonzalez possessed.

                                   8          a. Deputy Gonzalez’s Own Interactions with Millar Support Plaintiffs’ Allegation of
                                                 Deliberate Indifference
                                   9
                                              The Court finds that Deputy Gonzalez’s own interactions with Millar on the day of the
                                  10
                                       attack plausibly informed Deputy Gonzalez of the increased danger Millar posed to Plaintiffs. As
                                  11
                                       addressed above in the context of foreseeability, the SAC alleges that as Millar grew increasingly
                                  12
Northern District of California




                                       agitated in response to Deputy Gonzalez’s actions, Millar repeatedly referred to and threatened
 United States District Court




                                  13
                                       violence. See generally SAC ¶¶ 23–35 (“Those are the last words you’re ever fucking going to
                                  14
                                       hear,” “I laugh when [police officers] get killed. . . . I love seeing you guys get fucking killed,” “I
                                  15
                                       have a list of five Sunnyvale Police Department officers that I will kill . . . if I ever develop
                                  16
                                       cancer.”). Drawing all reasonable inferences in favor of Plaintiffs, the Court finds that Millar’s
                                  17
                                       vitriolic comments are reasonably construed as threats of violence which would have made
                                  18
                                       Deputy Gonzalez aware of a heightened risk of danger. As such, the Court finds it plausible that
                                  19
                                       Millar’s statements served to inform Deputy Gonzalez of the threat that Millar posed.
                                  20
                                              Further, with regard to Deputy Gonzalez’s knowledge of the risk Millar posed to Plaintiffs
                                  21
                                       specifically, as discussed supra, Millar’s aggressive comments were not solely directed at Deputy
                                  22
                                       Gonzalez or police officers. See Opp’n at 12. Instead, Millar also turned his vitriol on Mackie
                                  23
                                       and threatened that Mackie “better not fucking call the goddamn cops on me one more time.” See
                                  24
                                       SAC ¶ 30. Millar’s statements also indicate that Millar believed that Mackie was the driving force
                                  25
                                       behind Deputy Gonzalez’s appearance and Deputy Gonzalez’s “harassment” of Millar. See id. ¶¶
                                  26
                                       27, 30–31.
                                  27

                                  28                                                      17
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1          While the Named County Defendants argue that Deputy Gonzalez did not know or

                                   2   recognize the risk Millar posed to Plaintiffs because Millar’s anger “was directed chiefly at

                                   3   Deputy Gonzalez, with a few erratic, vague references,” the Court disagrees. Specifically, in light

                                   4   of Millar’s extreme statements, Millar’s repeated references to Mackie, and Millar’s apparent

                                   5   belief that Mackie was the driving force behind Deputy Gonzalez’s actions, the Court finds it

                                   6   plausible that Deputy Gonzalez knew of the increased threat Millar posed to Plaintiffs. Reply at 2.

                                   7   Thus, Plaintiffs plausibly allege that by engaging with Millar, agitating Millar, and leaving the

                                   8   scene without taking any preventative action whatsoever, Deputy Gonzalez disregarded a known

                                   9   or obvious consequence of his actions and, therefore, acted with deliberate indifference.

                                  10          b. Deputy Gonzalez’s Prior Knowledge of Millar Further Supports Plaintiffs’ Allegation
                                                 of Deliberate Indifference
                                  11
                                              The Court finds that Deputy Gonzalez’s prior knowledge of Millar also supports the
                                  12
Northern District of California




                                       allegation that Deputy Gonzalez was deliberately indifferent to the increased danger Millar posed
 United States District Court




                                  13
                                       to Plaintiffs. The Ninth Circuit has held that a state actor’s knowledge of an individual’s prior
                                  14
                                       violent behavior weighs in favor of finding that the state actor acted with deliberate indifference to
                                  15
                                       that individual’s later violent acts. See, e.g., Kennedy, 439 F.3d at 1064–65 (police officer had
                                  16
                                       been told the eventual attacker was previously violent); Martinez, 943 F.3d at 1274 (that the
                                  17
                                       eventual attacker “was already under investigation . . . for allegations of abuse . . . suggests that
                                  18
                                       future abuse was a known or obvious danger”). Here, the parties dispute the significance of
                                  19
                                       Deputy Gonzalez’s knowledge of Millar’s previous actions—namely, the incident in which Millar
                                  20
                                       entered Mackie’s house and later threatened Mackie. See SAC ¶¶ 10–13 (describing the previous
                                  21
                                       incident). The parties disagree about whether such information plausibly informed Deputy
                                  22
                                       Gonzalez that Millar was violent or dangerous. Compare Reply at 3 (“The home invasion was not
                                  23
                                       violent. There was no allegation of any threat of violence, or firearm involved.”), with SAC ¶ 76
                                  24
                                       (“Deputy Gonzalez knew about Millar[’s] aggression against Plaintiff Mackie arising from the
                                  25
                                       June 27 incident wherein Millar let himself into her home . . . , and then became outraged . . . and
                                  26
                                       threaten[ed] [Mackie] with harm”).
                                  27

                                  28                                                      18
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1          The Court must accept all of Plaintiffs’ factual allegations as true on a motion to dismiss.

                                   2   See Jones v. Johnson, 781 F.2d 769, 771 n.1 (9th Cir. 1986) (“[A]ny weighing of the evidence is

                                   3   inappropriate on a 12(b)(6) motion . . . .”). As such, the Court must accept Plaintiffs’ allegations

                                   4   that Deputy Gonzalez knew the details of Millar’s previous hostile interactions with Mackie.

                                   5   While the incident did not involve physical violence, Millar clearly threatened Mackie and stated

                                   6   that Mackie would “be sorry” if Mackie called the Santa Cruz County Sheriff’s Office ever again.

                                   7   See SAC ¶¶ 12–13. Furthermore, Mackie repeatedly expressed her fear of Millar to Deputy

                                   8   Gonzalez and told Deputy Gonzalez that “[Mackie] and her daughter were ‘terrified’ of Millar.”

                                   9   Id. ¶ 25. The Court finds that Millar’s threats in the initial incident, as well as Mackie’s

                                  10   expression of fear to Deputy Gonzalez, support the allegation that Deputy Gonzalez was

                                  11   deliberately indifferent to the increased risk Millar posed to Plaintiffs.

                                  12          Indeed, despite Deputy Gonzalez’s knowledge of the previous incident involving Millar,
Northern District of California
 United States District Court




                                  13   Deputy Gonzalez nonetheless taunted Millar, questioned Millar’s masculinity, and left the scene

                                  14   without taking any precautions. See id. ¶¶ 21, 36. The Court finds that in light of Deputy

                                  15   Gonzalez’s preexisting knowledge of Millar, as well as the previous incident involving Millar and

                                  16   Mackie, Deputy Gonzalez plausibly exhibited deliberate indifference to the danger Millar posed.

                                  17          The Named County Defendants request that the Court take judicial notice of the fact that

                                  18   the “[Named] County Defendants had no knowledge regarding Defendant Ralph Millar’s criminal

                                  19   history, other than a traffic infraction, in Santa Cruz County.” ECF No. 56 at 1–2. The Court

                                  20   DENIES the Named County Defendants’ motion for judicial notice. While the Court may “take

                                  21   judicial notice of ‘matters of public record’” under Fed. R. Evid. 201, the Named County

                                  22   Defendants request that the Court take notice of the Named County Defendant’s knowledge of a

                                  23   public record at the time of Deputy Gonzalez’s actions, rather than the existence of the public

                                  24   record. See, e.g., Lee v. City of Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001) (explaining

                                  25   that a court may take judicial notice of “matters of public record,” but not facts that are “subject to

                                  26   reasonable dispute”). Whether or not the Named County Defendants, and particularly Deputy

                                  27   Gonzalez, knew the details of Millar’s criminal record is “subject to reasonable dispute,” and thus

                                  28                                                      19
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   inappropriate for judicial notice. See id. (“[A] court may not take judicial notice of a fact that is

                                   2   ‘subject to reasonable dispute.’” (quoting Fed. R. Evid. 201(b)). Indeed, the SAC only alleges that

                                   3   “Deputy Gonzalez either knew or should have known that Millar had preexisting mental issues or

                                   4   possessed firearms,” SAC ¶ 76, and that “people in the neighborhood [had] significant complaints

                                   5   about Millar’s behavior.” Id. ¶ 17. As such, the Court cannot take judicial notice of the fact that

                                   6   the Named County Defendants “had no knowledge regarding Defendant Ralph Millar’s criminal

                                   7   history, other than a traffic infraction, in Santa Cruz County.”

                                   8          c. Conclusion
                                   9          In contrast to the SAC, the FAC contained only minimal description of Deputy Gonzalez’s

                                  10   interaction with Millar. See FAC ¶¶ 16–17 (outlining allegations that consisted of “Millar

                                  11   hurl[ing] non-stop racial slurs, sexual invitations and violent threats towards Deputy Gonzalez and

                                  12   law enforcement in general, threatening to kill police, and reveling in his enjoyment at seeing
Northern District of California
 United States District Court




                                  13   police killed in YouTube videos.”). The Court finds that the additional allegations in the SAC are

                                  14   of such an extreme and violent nature that they plausibly informed Deputy Gonzalez that Millar

                                  15   was a threat. Further, the SAC now alleges that Deputy Gonzalez expressly taunted Millar, and

                                  16   the SAC quotes specific provocative statements that Deputy Gonzalez said to Millar. See, e.g.,

                                  17   SAC ¶¶ 21, 27, 31 (“Why don’t you come talk to me and be a man?”). In contrast, the FAC’s

                                  18   allegations that Deputy Gonzalez provoked Millar were entirely conclusory in nature and failed to

                                  19   allege that Deputy Gonzalez made any specific comments. See FAC ¶¶ 16–18. The Court finds

                                  20   that these additions support Plaintiffs’ allegation of deliberate indifference. As such, the Court

                                  21   finds that the SAC plausibly alleges that Deputy Gonzalez acted with deliberate indifference.

                                  22          Millar’s extreme response to his interaction with Deputy Gonzalez, combined with Deputy

                                  23   Gonzalez’s prior knowledge regarding Millar, render it plausible that Deputy Gonzalez knew

                                  24   Millar posed an increased risk to Plaintiffs. Thus, the Court concludes that the SAC plausibly

                                  25   alleges that Deputy Gonzalez acted with deliberate indifference when Deputy Gonzalez engaged

                                  26   with Millar, agitated Millar, and then departed the scene.

                                  27          Thus, the SAC sufficiently pleads both that Deputy Gonzalez exposed Plaintiffs to a

                                  28                                                     20
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   foreseeable danger, and that Deputy Gonzalez was deliberately indifferent to that danger. The

                                   2   SAC therefore sufficiently pleads both prongs of the state-created danger exception. Accordingly,

                                   3   the Court DENIES the Named County Defendants’ motion to dismiss Plaintiffs’ 42 U.S.C. § 1983

                                   4   claim against Deputy Gonzalez.

                                   5       B. The SAC Sufficiently Pleads Entity Liability Under Monell
                                   6           Next, Plaintiffs allege that Defendants the County of Santa Cruz and the Santa Cruz

                                   7   County Sheriff’s Office (collectively, the “Entity Defendants”) are liable under 42 U.S.C. § 1983

                                   8   on the basis of Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1977). SAC ¶¶ 79–83. This claim

                                   9   depends on the two Entity Defendants’ alleged negligent hiring, alongside the Entity Defendants’

                                  10   failure to adequately train, retrain, supervise, and discipline their officers. Id. “In order to

                                  11   establish liability for governmental entities under Monell, a plaintiff must prove: (1) that the

                                  12   plaintiff possessed a constitutional right of which he was deprived; (2) that the municipality had a
Northern District of California
 United States District Court




                                  13   policy; (3) that this policy amounts to deliberate indifference to the plaintiff's constitutional right;

                                  14   and, (4) that the policy is the moving force behind the constitutional violation.” Dougherty v. City

                                  15   of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (quotation marks, citation, and alterations omitted).

                                  16           The Named County Defendants argue that Plaintiffs’ Monell claim fails because the SAC

                                  17   does not sufficiently allege an underlying constitutional violation, and also that the SAC fails to

                                  18   sufficiently allege a policy, practice, or custom sufficiently tied to Plaintiffs’ harm. See Mot. at

                                  19   12. The Court finds that both of the Named County Defendants’ arguments fail.

                                  20           First, the Named County Defendants argue that “because Plaintiffs fail to allege a violation

                                  21   of a cognizable federally protected right by a state actor, no Monell claim can be established.” Id.

                                  22   at 13. However, the Court finds that the SAC sufficiently pleads a 42 U.S.C. § 1983 claim against

                                  23   Deputy Gonzalez under the state-created danger exception. As such, the Named County

                                  24   Defendants’ first argument against Monell liability fails.

                                  25           Second, the Named County Defendants argue that Plaintiffs fail to sufficiently allege that a

                                  26   policy, practice, or custom existed so as to establish liability under Monell. Id. at 13–15.

                                  27   Specifically, the Named County Defendants argue that “[c]ounty inaction is simply inadequate to

                                  28                                                      21
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   state a federal due process claim.” Id. at 13. Further, the Named County Defendants claim that

                                   2   while “negligent hiring or supervision . . . is proscribed under Monell, such negligence [here is

                                   3   insufficient because the negligence is not] the proximate cause of the injuries suffered.” Id. at 13.

                                   4          Plaintiffs respond that “[t]he SAC alleges . . . specific inadequacies that evince deliberate

                                   5   indifference in training and supervision, but those detailed allegations are unnecessary to

                                   6   overcome a motion to dismiss.” Opp’n at 13. Plaintiffs argue that under Leatherman v. Tarrant

                                   7   Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163 (1993), Monell claims “are not

                                   8   subject to ‘heightened pleading standards.’” Opp’n at 13. As such, according to Plaintiffs, a party

                                   9   sufficiently pleads a Monell claim even “if the claim is based on nothing more than a bare

                                  10   allegation that the individual officers’ conduct conformed to official policy, custom, or practice.”

                                  11   Id. (quoting Leatherman, 507 U.S. at 165). Moreover, Plaintiffs argue that even under a higher

                                  12   threshold, the “key factual allegations [in the SAC] . . . surpass the Twombly-Iqbal threshold of
Northern District of California
 United States District Court




                                  13   plausibility.” Id. at 14. As such, the Plaintiffs argue that they have sufficiently pleaded a Monell

                                  14   claim against the Entity Defendants.

                                  15          The Court agrees with Plaintiffs that Monell claims do not trigger a heightened pleading

                                  16   standard. See Leatherman, 507 U.S. at 167–68. However, the Court disagrees with Plaintiffs that

                                  17   the appropriate pleading standard is so low that even a “bare allegation” suffices. See Opp’n at 13.

                                  18   Specifically, Plaintiffs’ briefing ignores the Ninth Circuit’s decision in AE v. County of Tulare,

                                  19   666 F.3d 631 (9th Cir. 2012). There, the Ninth Circuit interpreted the Iqbal pleading standards in

                                  20   the context of a Monell claim, and the Ninth Circuit stated:

                                  21              First, to be entitled to the presumption of truth, allegations in a complaint or
                                  22              counterclaim may not simply recite the elements of a cause of action, but must
                                                  contain sufficient allegations of underlying facts to give fair notice and to
                                  23              enable the opposing party to defend itself effectively. Second, the factual
                                                  allegations that are taken as true must plausibly suggest an entitlement to
                                  24              relief, such that it is not unfair to require the opposing party to be subjected to
                                                  the expense of discovery and continued litigation.
                                  25
                                       AE, 666 F.3d at 637 (quoting Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)) (emphasis
                                  26
                                       added). Indeed, the Ninth Circuit in AE explicitly acknowledged that the past requirement of “a
                                  27

                                  28                                                     22
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   bare allegation” for a Monell claim no longer applied, and the Ninth Circuit explained that the

                                   2   more recent Starr v. Baca “standard applies to Monell claims and should govern future pleadings.”

                                   3   Id. As such, the Court turns to analyze the allegations in the SAC under the framework provided

                                   4   by AE and Starr.

                                   5            The Court finds that the SAC sufficiently pleads a Monell claim against the Entity

                                   6   Defendants. First, the Court finds that the SAC does “not simply recite the elements of a cause of

                                   7   action” and instead outlines “sufficient allegations of underlying facts to give fair notice and to

                                   8   enable the opposing party to defend itself effectively.” Starr, 652 F.3d at 1216. Particularly, the

                                   9   SAC alleges specific training failures “with regard to the interaction with crime victims and the

                                  10   perpetrators, including such perpetrators who are suffering from acute, mental instability, and

                                  11   exhibit violent tendencies.” SAC ¶ 80. Further, the SAC alleges that the Named County

                                  12   Defendants “knew the substantial risk of harm caused by inadequate training and supervision, and
Northern District of California
 United States District Court




                                  13   consciously disregarded the danger by deliberately choosing not to take steps to prevent, or even

                                  14   diminish, the harmful consequences of these unlawful policies and practices.” Id. ¶ 81. These

                                  15   allegations amount to more than a mere recitation of “elements of the cause of action,” and instead

                                  16   plead facts relating to a specific policy. Likewise, Plaintiffs’ allegations give the Named County

                                  17   Defendants “fair notice” because Plaintiffs’ allegations detail the alleged failure to train in

                                  18   sufficient detail so as to inform the Named County Defendants of the basis for Plaintiffs’ Monell

                                  19   claim.

                                  20            Second, the Court finds that “the factual allegations that are taken as true [] plausibly

                                  21   suggest an entitlement to relief.” Starr, 652 F.3d at 1216. Under Monell, Plaintiffs’ allegations

                                  22   must plausibly suggest that (1) Plaintiffs suffered an underlying constitutional deprivation; (2) that

                                  23   the Entity Defendants had a policy; (3) that the policy amounted to deliberate indifference; and,

                                  24   (4) that the policy was the “moving force” behind the underlying constitutional violation.

                                  25   Dougherty, 654 F.3d at 900. First, Plaintiffs in the instant case allege an underlying constitutional

                                  26   violation through Plaintiffs’ individual 42 U.S.C. § 1983 claim against Deputy Gonzalez, as

                                  27   addressed above. See SAC ¶ 74. Second, Plaintiffs allege that the Entity Defendants had a policy

                                  28                                                      23
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   of failing to properly supervise and train staff for the standard of care when interacting with

                                   2   “victims of crimes” and individuals suspected to be dangerous. SAC ¶¶ 79–80. Third, Plaintiffs

                                   3   allege that the Entity Defendants acted with deliberate indifference when the Entity Defendants

                                   4   “knew the substantial risk of harm caused by” the failure to train and yet failed to take remedial

                                   5   action. Id. ¶ 81. Fourth, Plaintiffs allege that the policy resulted in Plaintiffs’ injury because with

                                   6   proper training, Plaintiffs would not have been harmed. See id. ¶¶ 82–83. Taking these

                                   7   allegations as true, as the Court must on a motion to dismiss, Plaintiffs plausibly satisfy all the

                                   8   elements of a Monell claim.

                                   9          The Court is unpersuaded by the Named County Defendants’ arguments to the contrary.

                                  10   The crux of the Named County Defendants’ argument is that Plaintiffs have not alleged a policy or

                                  11   custom with a sufficient causal relation to Plaintiffs’ injuries. See Mot. at 12–15 (“There simply is

                                  12   no causal link between any policy, practice or custom and the attack of Plaintiffs at the hands of a
Northern District of California
 United States District Court




                                  13   non-County actor.”). Specifically, the Named County Defendants argue that Plaintiffs fail to

                                  14   allege a policy or practice that was the “proximate cause” of Plaintiffs’ injury or that “created the

                                  15   requisite ‘dangerous environment.’” Id. However, as stated above, Plaintiffs specifically allege a

                                  16   failure to train, which courts recognize as sufficient to support a Monell claim. See, e.g., Marsh v.

                                  17   Cnty. of San Diego, 680 F.3d 1148, 1159 (9th Cir. 2012) (explaining that “a failure to train can be

                                  18   a ‘policy’ under Monell.”).

                                  19          The question of whether the alleged failure to train is enough to ultimately satisfy Monell

                                  20   is premature at the motion to dismiss stage. Instead, as stated above, the inquiry here is simply

                                  21   whether the factual allegations “plausibly suggest” a claim. Starr, 652 F.3d at 1216. Therefore,

                                  22   the Named County Defendants must provide a plausible alternative explanation that renders

                                  23   Plaintiffs’ explanation “implausible.” Id. at 1217 (“Plaintiff’s complaint may be dismissed only

                                  24   when defendant’s plausible alternative explanation is so convincing that plaintiff’s explanation

                                  25   is implausible.” (emphasis in original)). Here, the Court finds that the Named County Defendants

                                  26   have given no alternative explanation such that the Entity Defendants’ alleged failure to train

                                  27   cannot plausibly establish a Monell claim.

                                  28                                                     24
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1          As such, the Court finds that Plaintiffs have sufficiently pleaded a Monell claim under a

                                   2   failure to train theory. Accordingly, the Court DENIES the Named County Defendants’ motion to

                                   3   dismiss Plaintiffs’ Monell claim against the Entity Defendants.

                                   4      C. Plaintiffs’ Negligence Claim Is Not Barred by State Law Immunities
                                   5          Finally, Plaintiffs allege that the Named County Defendants are liable under a theory of

                                   6   common law negligence. Plaintiffs contend that: (1) Deputy Gonzalez is liable for negligence

                                   7   under California Government Code § 820(a) by failing to fulfill his duty to exercise ordinary care;

                                   8   and (2) the Entity Defendants are liable under a theory of vicarious liability under California

                                   9   Government Code § 815.2(a). SAC ¶¶ 85–88. Broadly, the underlying factual allegations of

                                  10   Plaintiffs’ negligence claim mirrors Plaintiffs’ state-created danger claim addressed above.

                                  11   Specifically, Plaintiffs allege that Deputy Gonzalez acted negligently when Deputy Gonzalez

                                  12   increased the “risk of harm” to Plaintiffs by engaging with Millar, agitating Millar, and then not
Northern District of California
 United States District Court




                                  13   taking any preventative actions before leaving the scene. Id. Plaintiffs allege that Deputy

                                  14   Gonzalez is liable for this negligence and that the Entity Defendants are vicariously liable for

                                  15   Deputy Gonzalez’s actions. Id.

                                  16          The Named County Defendants do not argue that Plaintiffs fail to sufficiently state a

                                  17   negligence claim. Instead, the Named County Defendants assert a number of state law immunity-

                                  18   related defenses. See Mot. at 15–20. Specifically, the Named County Defendants allege that

                                  19   Plaintiffs’ state law negligence claim is statutorily barred by the County’s immunity and

                                  20   California Government Codes §§ 815, 820.2, 855.6, 855.8, 818.8, 822.2, 845, and 846. The Court

                                  21   addresses each alleged bar in turn.

                                  22          1. The County’s Immunity Under § 815 Does Not Bar Plaintiffs’ Negligence Claims
                                  23          First, the Named County Defendants argue that Plaintiffs’ negligence claims against the

                                  24   Entity Defendants are barred because “under the California Tort Claims Act, such claims are not

                                  25   actionable against the County, a public entity, absent a specific statutory provision to the

                                  26   contrary.” Mot. at 15. The Named County Defendants specifically point to California

                                  27   Government Code § 815 for immunity, which states in relevant part:

                                  28                                                     25
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1               Except as otherwise provided by statute: (a) A public entity is not liable for an
                                   2               injury, whether such injury arises out of an act or omission of the public entity
                                                   or a public employee or any other person.
                                   3
                                       Cal. Gov. Code § 815. (emphasis added)
                                   4
                                                The Named County Defendants argue that this statute, coupled with the relevant case law,
                                   5
                                       “confirms that ‘[t]here is no common law governmental tort liability in California; and except as
                                   6
                                       otherwise provided by statute, there is no liability on the part of a public entity for an act or
                                   7
                                       omission of itself.’” Mot. at 17 (quoting Cowing v. City of Torrance, 60 Cal. App. 3d 757, 761
                                   8
                                       (1976)). Plaintiffs respond that the Named County Defendants “conflate the direct liability of a
                                   9
                                       public entity . . . with an entity’s vicarious liability for injuries caused by a public employee.”
                                  10
                                       Opp’n at 16 (emphasis in original). Plaintiffs contend that the Entity Defendants’ vicarious
                                  11
                                       liability “is the same as that of a private person” in the “absen[ce] [of] a specific immunity.” Id. at
                                  12
Northern District of California




                                       15–16.
 United States District Court




                                  13
                                                The Court agrees that Plaintiffs’ claims of negligence against the Entity Defendants are not
                                  14
                                       barred by § 815. As Plaintiffs argue, the SAC alleges that the Entity Defendants are “vicarious[ly]
                                  15
                                       liable for the negligence of Defendant [Deputy] Gonzalez and Does.” SAC ¶ 85. Plaintiffs do not
                                  16
                                       allege that these two entities are directly liable for negligence. See Opp’n at 16; see also SAC ¶¶
                                  17
                                       85–88. This distinction is important because § 815 blocks claims against public entities absent a
                                  18
                                       statutory provision to the contrary. See Cal. Gov. Code § 815. However, § 815.2 explicitly
                                  19
                                       provides for vicarious liability, and § 815.2(a) states that “[a] public entity is liable for injury
                                  20
                                       proximately caused by an act or omission of an employee of the public entity within the scope of
                                  21
                                       his employment.” Id. § 815.2. Indeed, as this Court has previously recognized, “under California
                                  22
                                       law municipalities enjoy no special immunity for negligence actions [and that a municipality] is
                                  23
                                       liable for the negligence of [its employees] to the same extent that [the employees] would be liable
                                  24
                                       individually.” Hernandez v. City of San Jose, No. 16-CV-03957-LHK, 2016 WL 5944095, at
                                  25
                                       *45–46 (N.D. Cal. Oct. 13, 2016). While the Named County Defendants cite extensive case law
                                  26
                                       for the applicability of § 815, this case law only demonstrates the applicability of § 815 to direct
                                  27
                                       liability. Indeed, many cases cited by the Named County Defendants highlight the viability of a
                                  28                                                  26
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   claim of vicarious liability. See, e.g., Van Ort v. Estate of Stanewich, 92 F.3d 831, 840 (9th Cir.

                                   2   1996) (“Section 815.2 provides for respondeat superior liability . . . .”); Munoz v. City of Union

                                   3   City, 120 Cal. App. 4th 1077, 1082 (Cal. Ct. App. 2004) (“[The city] is also liable for that portion

                                   4   of the judgment attributable to [the employee’s] negligence under undisputed principles of

                                   5   vicarious liability.”).

                                   6             Therefore, because Plaintiffs’ negligence claim against the Entity Defendants relies on a

                                   7   theory of vicarious liability, the Court finds that § 815 does not bar Plaintiffs’ claim. Accordingly,

                                   8   the Court DENIES the Named County Defendants’ motion to dismiss on § 815 immunity grounds.

                                   9             2. Immunity for “Discretionary Acts” Under § 820.2 Does Not Bar Plaintiffs’
                                                    Negligence Claim
                                  10
                                                 The Named County Defendants further argue that Plaintiffs’ claim against Deputy
                                  11
                                       Gonzalez is barred under Cal. Gov. Code § 820.2, which “provides immunity for ‘discretionary
                                  12
Northern District of California




                                       acts’ of public employees.” Mot. at 15–17 (“For his part as a government employee, [Deputy]
 United States District Court




                                  13
                                       Gonzalez is also statutorily immune [under § 820.2] from negligence.”). Cal. Gov. Code § 820.2
                                  14
                                       states:
                                  15                Except as otherwise provided by statute, a public employee is not liable for an
                                                    injury resulting from his act or omission where the act or omission was the
                                  16
                                                    result of the exercise of the discretion vested in him, whether or not such
                                  17                discretion be abused.

                                  18             The Named County Defendants argue that this immunity for “discretionary acts” extends

                                  19   to the instant case and “bars Plaintiffs’ claims that liability arises from the decision to not issue a

                                  20   report regarding the first incident [on June 27th], and not to detain Millar or otherwise prevent him

                                  21   from acting on August 15, 2018.” Mot. at 17–18. Plaintiffs respond that “discretionary acts” in

                                  22   the context of § 820.2 “provides discretionary immunity ‘only for basic policy decisions, not for

                                  23   ministerial implementation of that basic policy.’” Opp’n at 17 (quoting Ogborn v. City of

                                  24   Lancaster, 101 Cal. App. 4th 448, 460 (2002)). As such, Plaintiffs argue that § 820.2 immunity

                                  25   does not cover Deputy Gonzalez’s actions where Deputy Gonzalez “negligently inflicted personal

                                  26   injury.” Id.

                                  27             As an initial matter, the Court disagrees with the Named County Defendants’

                                  28                                                      27
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   characterization of Plaintiffs’ negligence claim. The Plaintiffs negligence claim does not rest on

                                   2   “the decision to not issue a report . . . and not to detain Millar or otherwise prevent him from

                                   3   acting” as the Named County Defendants argue. Mot. at 18. Instead, Plaintiffs claim that Deputy

                                   4   Gonzalez’s negligence liability arises from his interaction with Millar, which increased the danger

                                   5   to Plaintiffs, and subsequent departure from the scene without undertaking preventative actions.

                                   6   See Opp’n at 16; see also SAC ¶¶ 86–87.

                                   7           Turning to immunity under § 820.2, the Court agrees with Plaintiffs that precedent

                                   8   establishes that “discretionary acts” in the context of § 820.2 “applies only to policy decisions, not

                                   9   to operational decisions.” Mendez v. City of Los Angeles, 897 F.3d 1067, 1084 (9th Cir. 2018);

                                  10   see also Caldwell v. Montoya, 10 Cal. 4th 972 (1995) (“[W]e cautioned, immunity applies only

                                  11   to deliberate and considered policy decisions . . . .” (emphasis in original)). Additionally, the

                                  12   “classification of the act of a public employee as ‘discretionary’ will not produce immunity
Northern District of California
 United States District Court




                                  13   under [§] 820.2 if the injury to another results . . . from his negligence in performing [the act] after

                                  14   having made the discretionary decision to do so.” McCorkle v. City of Los Angeles, 70 Cal. 2d

                                  15   252, 261 (1969). For instance, in Mann v. State of California, 70 Cal. App. 3d 773 (Cal. Ct. App.

                                  16   1977), the California Court of Appeal found that § 820.2 did not provide immunity to a state

                                  17   traffic officer where the officer investigated stranded motorists, ultimately “leaving the motorists

                                  18   in a dangerous situation on a freeway where some were subsequently killed and others injured.”

                                  19   Id. at 776–78. While the Court did not decide whether the initial decision to investigate was

                                  20   “discretionary,” the Court found that “once [the officer] decided to investigate, any negligence on

                                  21   his part in his ministerial performance of the investigation was clearly beyond the protection of the

                                  22   statutory discretionary immunity [from § 820.2].” Id. at 778 (emphasis added); see also Green v.

                                  23   City of Livermore, 117 Cal. App. 3d 82 (Cal. Ct. App. 1981) (reaching a similar conclusion on

                                  24   similar facts).

                                  25           Here, the Court finds § 820.2 does not apply because Plaintiffs allege that Deputy

                                  26   Gonzalez’s negligence stems from his interaction with Millar and subsequent departure, rather

                                  27   than any deliberate and considered policy decision. See Opp’n at 18; SAC ¶¶ 85–86. As in Mann,

                                  28                                                     28
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   once Deputy Gonzalez chose to appear on the scene, Deputy Gonzalez’s subsequent actions were

                                   2   not discretionary, and his negligence was not covered by § 820.2. See Mann, 70 Cal. App. 3d at

                                   3   778. Indeed, the Named County Defendants make no argument that Deputy Gonzalez’s decisions

                                   4   on how to proceed in his interactions with Millar were a deliberate and considered policy decision.

                                   5   See Mot. at 17–18. Instead, the Named County Defendants mischaracterize Plaintiffs’ negligence

                                   6   claim and argue that “the decision to arrest or not arrest is a discretionary decision.” Mot. at 17

                                   7   (citing Michenfielder v. City of Torrance, 28 Cal. Supp. 3d 202 (1972)). However, as discussed

                                   8   above, Plaintiffs’ negligence claim does not necessarily rely on Deputy Gonzalez’s failure to arrest

                                   9   Millar, and thus the Named County Defendants’ reliance on Michenfielder is misplaced.

                                  10          In sum, the Court finds that § 820.2 immunity for “policy decisions” does not extend to the

                                  11   facts of the instant case, in which Plaintiffs allege that Deputy Gonzalez negligently created a risk

                                  12   and then departed the scene. Accordingly, the Court DENIES the Named County Defendants’
Northern District of California
 United States District Court




                                  13   motion to dismiss on § 820.2 immunity grounds.

                                  14          3. The Remaining Immunities Do Not Bar Plaintiffs’ Negligence Claim
                                  15          In addition to the above immunities, the Named County Defendants cite a host of

                                  16   California statutory immunities. See Mot. at 18–20. Specifically, the Named County Defendants

                                  17   argue that California Government Codes §§ 855.6, 855.8, 818.8, 822.2, 845, and 846 bar

                                  18   Plaintiffs’ negligence claims. Id. The Named County Defendants argue that these statutes

                                  19   preclude liability from Deputy Gonzalez’s “failure to make a mental examination of Millar” (§

                                  20   855.6), “failure to diagnose [Millar’s] alleged mental illness” (§ 855.8), commission of any

                                  21   misrepresentation (§§ 818.8, 822.2), and failure to “provide police protection service” (§ 845) or

                                  22   to arrest Millar (§ 846). Id. Plaintiffs respond that the negligence claim does not rely on these

                                  23   grounds, and instead argue that “[t]he problem here is not that the police failed to respond, the

                                  24   problem is that Deputy Gonzalez came by unannounced . . . ignited Millar’s pathologically short

                                  25   fuse and then . . . drove away.” Opp’n at 18.

                                  26          The Court agrees that the foregoing immunities do not bar Plaintiffs’ negligence claim.

                                  27   Specifically, California Government Codes §§ 855.6, 855.8, 818.8, and 822.2 do not bar Plaintiffs’

                                  28                                                     29
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   negligence claim in the instant case because Plaintiffs’ negligence claim does not necessarily

                                   2   depend on Deputy Gonzalez’s failure to diagnose or treat Millar, nor does the claim depend on any

                                   3   affirmative misrepresentation allegedly made by Deputy Gonzalez. See Opp’n at 18 (“Plaintiffs

                                   4   do not contend that Deputy Gonzalez should have diagnosed the psychological cause of Millar’s

                                   5   bizarre outburst, . . . . Plaintiffs contend that Deputy Gonzalez should have called a supervisor

                                   6   and, at a minimum, summoned backup . . . .”). Instead, Plaintiffs’ negligence claim alleges that

                                   7   Deputy Gonzalez endangered Plaintiffs by agitating Millar and then failing to exercise ordinary

                                   8   care. See SAC ¶¶ 86–87 (“Defendants in their interaction with Defendant Millar clearly increased

                                   9   th[e] risk of harm substantially by not taking appropriate action . . . .”).

                                  10           California Government Code § 845 also does not bar Plaintiffs’ negligence claim.

                                  11   California Government Code § 845 provides immunity “for failure to establish a police

                                  12   department or otherwise to provide police protection service or, if police protection service is
Northern District of California
 United States District Court




                                  13   provided, for failure to provide sufficient police protection service.” Cal. Gov. Code § 845.

                                  14   California courts have indicated that this immunity provision “was designed to prevent political

                                  15   decisions of policy-making officials of government from being second-guessed by judges and

                                  16   juries in personal injury litigation.” Mann, 70 Cal. App. 3d at 778. By contrast, “section 845 was

                                  17   not intended to provide immunity against a particular police officer’s negligence in the

                                  18   performance of his duty in a particular situation.” Wallace v. City of Los Angeles, 12 Cal. App.

                                  19   4th 1385, 1402 (1993). Plaintiffs’ negligence claim concerns “a particular officer’s negligence in

                                  20   the performance of his duty,” and not any political decision about the scope of police protection

                                  21   provided to citizens. Id. Accordingly, California Government Code § 845 does not provide

                                  22   immunity from Plaintiffs’ negligence claim.

                                  23           Finally, California Government Code § 846 does not bar Plaintiffs’ negligence claim.

                                  24   California Government Code § 846 provides that “[n]either a public entity nor a public employee

                                  25   is liable for injury caused by the failure to make an arrest.” Cal. Gov. Code § 846. Here,

                                  26   Plaintiffs do not argue that Deputy Gonzalez was negligent because Deputy Gonzalez “should

                                  27   have arrested Millar.” Opp’n at 18. Instead, the SAC premises Plaintiffs’ negligence claim on the

                                  28                                                      30
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   allegation that Deputy Gonzalez “failed to exercise ordinary care in his interactions with Plaintiff

                                   2   Mackie as a crime victim and Defendant Millar as a mentally deranged criminal perpetrator.”

                                   3   SAC ¶ 87. Specifically, according to Plaintiffs, Deputy Gonzalez “provok[ed] Defendant Millar

                                   4   with Deputy Gonzalez’s unannounced presence without calling for backup or providing Plaintiffs

                                   5   adequate security.” Id. ¶ 86. At the motion to dismiss stage, the Court does not read Plaintiffs’

                                   6   negligence claim as based on Deputy Gonzalez’s failure to arrest Millar. To the extent Plaintiffs

                                   7   do eventually intend to argue that Deputy Gonzalez should have arrested Millar, however, this

                                   8   negligence theory is barred by California Government Code § 846. See, e.g., City of Sunnyvale v.

                                   9   Superior Court, 203 Cal. App. 3d 839, 842 (1988) (“First, as a matter of sound policy the

                                  10   Legislature has provided immunity for the consequences of a decision not to arrest; hence no duty

                                  11   can be premised on any omission to take [perpetrators] into custody.”).

                                  12           In sum, none of the immunities the Named County Defendants cite bars Plaintiffs’
Northern District of California
 United States District Court




                                  13   negligence claim. Indeed, as Plaintiffs highlight, California courts have previously found liability

                                  14   in analogous situations in which an officer acted affirmatively in increasing a risk of danger to

                                  15   plaintiffs. See Lugtu v. California Highway Patrol, 26 Cal. 4th 703, 716–17 (2001) (allowing a

                                  16   claim where an officer “placed plaintiffs in a dangerous position and created a serious risk of harm

                                  17   to which they otherwise would not have been exposed.”); see also Zelig v. County of Los Angeles,

                                  18   27 Cal. 4th 1112, 1129, 1141–47 (2002) (“Liability may be imposed if an officer . . . undertakes

                                  19   affirmative acts that increase the risk of harm to the plaintiff.”).

                                  20           As such, because Plaintiffs allege that Deputy Gonzalez negligently interacted with Millar

                                  21   and then departed the scene without taking any precautions, the Court finds the immunities

                                  22   contained within §§ 855.6, 855.8, 818.8, 822.2, 845, and 846 do not bar Plaintiffs’ negligence

                                  23   claim. Accordingly, and in light of the foregoing analysis, the Court DENIES the Named County

                                  24   Defendants’ motion to dismiss on California statutory immunity grounds.

                                  25   IV.     CONCLUSION
                                  26           For the foregoing reasons, the Court DENIES the Named County Defendants’ motion to

                                  27   dismiss the Second Amended Complaint.

                                  28                                                      31
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: March 13, 2020

                                   4                                         ______________________________________
                                                                             LUCY H. KOH
                                   5                                         United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                         32
                                       Case No. 19-CV-02096-LHK
                                       ORDER DENYING MOTION TO DISMISS THE SECOND AMENDED COMPLAINT
